Following a special master's hearing, the master must submit
                   a report with written findings of fact and conclusions of law, see NRCP
                   53(e)(1), and in cases not tried before a jury, "the court shall accept the
                   master's findings of fact unless clearly erroneous." NRCP 53(e)(2). If any
                   party makes a written objection within ten days after being served with
                   the master's findings, the district court may adopt, modify, or reject the
                   report, or may receive further evidence.    Id.   Here, appellants failed to
                   timely object to the guardianship commissioner's report and
                   recommendation of February 11, 2014, and the district court adopted the
                   report in its entirety. Appellants have not demonstrated that the
                   guardianship commissioner's findings were clearly erroneous.         See id.
                   Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                               Saitta
                                                                     cis__                   J.




                                                                                            , J.




                   cc:   Hon. Charles J. Hoskin, District Judge, Family Court Division
                         Jafar Shamim
                         Shahrzad Jannat
                         Solomon Dwiggins & Freer, Ltd.
                         Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    er,